                                                                                                   FILED
                                                                                               January 13, 2020
                        UNITED STATES DISTRICT COURT FOR THE                              CLERK, US DISTRICT COURT
                                                                                            EASTERN DISTRICT OF
                                                                                                 CALIFORNIA    k'
                            EASTERN DISTRICT OF CALIFORNIA                                         bPOWctiWR

UNITED STATES OF AMERICA,                       )
                                                )                   Case Nos. 3:19-cr-00006-DMC        ✓
               Plaintiff,                       )                             3: l 4-cr-00001-DMC
v,                                              )
                                                )                   ORDER FOR RELEASE OF
CASEY NEIL HAIGHT,                              )                    PERSON IN CUSTODY

______________
           Defendant.                           )
                                                )

TO:    UNITED STA TES MARSHAL:

       This is to authorize and direct you to release, CASEY NEIL HAIGHT, Case Nos.

3: l 9-cr-00006-DMC and 3: l 4-cr-00001-DMC from custody subject to the conditions contained in

the attached "Notice to Defendant Being Released" and for the following reasons:

       __x__   Release on Personal Recognizance

               Bail Posted in the Sum of: .S.

                       Co-Signed Unsecured Appearance Bond

                       Secured Appearance Bond

               ___x_   (Other) Conditions as        stated on the record.
               _x_ (Other) The Defendant is ordered to smpear on 1/29/2020 at I :30 p.m. before Magistrate

                       Judge Dennis M. Cota at the Federal Courthouse, 2986 Bechelli Lane. Redding, CA

                       96002.

       This release order is not effective until the date defendant has signed and understands the attached

"Notice to Defendant Being Released".

       Issued at Sacramento, CA on 1/13/2020                 at__.2=-=-:3=2-P"'"'·=m=·------
